Per Cueiam : Appellants seek to recover for commissions, upon the assumption that they were employed to sell tbe farm of appellee. There is no question of law presented in tbe record, and tbe only assignment of error is, that the finding is against tbe evidence. As is usual, when the parties are witnesses, tbe evidence is contradictory. By consent, a jury was waived, and ‘the cause was submitted to the court. Proof was heard as to the authority to sell, and as to the performance by the parties. The witnesses were present in court, and the weight and credibility of their testimony was considered and determined. There is sufficient evidence to'sustain the finding, and there is not such a preponderance in favor of either party as to authorize us to grant a new trial. From a careful examination, we are satisfied that the judgment should not be disturbed. It is therefore affirmed. Judgment affirmed.